Exhibit 10.2

 

Sport-Haley, Inc.

4600 E. 48th Avenue

Denver, CO  80216

 

 

November 11, 2004

 

Donald W. Jewell

Sport-Haley, Inc.

4600 E. 48th Avenue

Denver, CO  80216

 

Re: Agreement to Serve as Interim Chief Executive Officer

 

Dear Don,

 

As you know, the board of directors of Sport-Haley, Inc. (the “Company”) voted
to appoint you as Interim Chief Executive Officer. The purpose of this letter
agreement is to confirm the terms of the agreement reached with you to serve as
Interim Chief Executive Officer.

 

1.             Continuation of Duties and Responsibilities Under February 2001
Employment Agreement. Except as specifically set forth in this letter agreement,
all of the terms of the Executive Employment Agreement dated February 1, 2001
between you and the Company (the “February 2001 Employment Agreement”) for you
to serve as Senior Vice President, shall remain in full force and effect,
according to the terms of the February 2001 Agreement. You agree that you will
continue to perform your duties and responsibilities as Senior Vice President
pursuant to the terms of the February 2001 Employment Agreement and shall
continue to receive the compensation and benefits set forth under that
Agreement, as amended herein.  Further, upon the termination without cause of
your duties under this letter agreement as Interim Chief Executive Officer, you
agree that you shall continue to perform your duties and responsibilities as
Senior Vice President pursuant to the terms and conditions of the February 2001
Employment Agreement. The February 2001 Employment Agreement may be terminated
according to its provisions for termination as contained in Article III thereof.

 

2.             Duties and Responsibilities. In addition to your duties and
responsibilities as Senior Vice President, as set forth in the February 2001
Agreement, you agree to perform the following duties and responsibilities as
Interim Chief Executive Officer:

 

Supervision and coordination of all operations of the Company; supervision of
all other executive and operating officers of the Company, and such other
matters as determined from time to time by the Board of Directors.

 

3.             Base Salary. In addition to the Base Salary, as amended, that you
receive pursuant to your February 2001 Agreement, you shall receive an
additional $50,000 annually as Base Salary. Thus, as of the effective date of
this letter agreement, your total Base Salary shall be $200,000 annually.

 

1

--------------------------------------------------------------------------------


 

                Bonus and Bonus Plan Participation. At the conclusion of the
term of this Agreement or upon any other event of termination, the Board of
Directors of the Company, in its sole discretion, shall consider whether to
award you a bonus for your performance as Interim Chief Executive Officer
pursuant to this agreement. You remain eligible for bonuses as Senior Vice
President pursuant to Article II, Section 2.2 of the February 2001 Agreement.

 

4.             Term. The term of this agreement shall be from November 1, 2004
through June 30, 2005, subject to automatic monthly extensions and earlier
termination should the Board of Directors appoint a permanent Chief Executive
Officer within the term or should grounds for termination otherwise exist, as
set forth in Article III of the February 2001 Agreement. Provided that you are
in compliance with all of your obligations under this agreement, at the end of
the initial term (June 30, 2005), the term of your employment as Interim Chief
Executive Officer shall be extended automatically for one additional month at
the end of each month of the extended term of this agreement on the same terms
and conditions as contained in this agreement, unless either the Company or you
shall, at least 30 days prior to the expiration of the extended term, give
written notice of the intention not to renew this agreement. If the Company
gives such written notice of non-renewal, the provisions of Section 3.3 of the
February 2001 Agreement shall apply; if the Executive gives such written notice
of non-renewal, the provisions of Section 3.5 of the February 2001 Agreement
shall apply. The term and termination provisions of the February 2001 Agreement
shall otherwise remain in full force and effect.

 

5.             Effective Date. This agreement shall become effective November 1,
2004.

 

If you are in agreement with the terms of this agreement, please so indicate by
signing below.  This agreement has been approved by the Board of Directors and
the Compensation Committee of the Company and is signed below by an authorized
member of the Board and Compensation Committee.

 

 

SPORT-HALEY, INC.

 

 

 

 

 

By:

/s/ Mark J. Stevenson

 

 

 

Mark J. Stevenson, Chairman of the

 

 

Compensation Committee

 

 

 

 

 

DONALD W. JEWELL

 

 

 

 

 

By:

/s/ Donald W. Jewell

 

 

 

Donald W. Jewell

 

2

--------------------------------------------------------------------------------